Citation Nr: 0819367	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  04-12 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an effective date prior to October 13, 2006, for 
service connection of asbestosis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel




INTRODUCTION

The veteran had active duty service with the United States Navy 
from September 1942 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2007 rating decision by the Boise, 
Idaho, Regional Office (RO) of the Department of Veterans 
Affairs, which granted service connection for asbestosis, 
effective from October 13, 2006.  A total disability evaluation 
was assigned.  A notice of disagreement with the assigned 
effective date was received in May 2007, and a statement of the 
case was issued in October 2007.  Correspondence submitted by the 
veteran in December 2007 was accepted as a substantive appeal in 
lieu of a VA Form 9, Appeal to Board of Veterans' Appeals.

In April 2008, the veteran, through his representative, moved to 
advance his case on the docket due to his age.  This motion was 
granted by the Board in June 2008.


FINDING OF FACT

A claim of service connection for asbestosis was first received 
by VA on October 13, 2006; there is no earlier correspondence 
which may be construed as a claim of service connection for this 
disability.


CONCLUSION OF LAW

There is no legal basis for assignment of an effective date prior 
to October 13, 2006, for service connection of asbestosis.  
38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

This appeal arises from the veteran's disagreement with the 
effective date assigned following the grant of service connection 
for asbestosis.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required, and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No further discussion of the 
duty to notify is therefore required.

VA also has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this instance, as entitlement to 
the benefit sought is based entirely on records and evidence 
already contained in the file, no further notice or assistance to 
the appellant is possible or required to fulfill VA's duty to 
assist the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Effective Date

In general, the effective date of an evaluation and award of 
compensation will be the day following separation from service, 
or the date entitlement arose, if the claim is received within 
one year after separation from service; otherwise, the effective 
date shall be the date of receipt of claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002); 38 C.F.R. § 3.400 (2007).

At the outset, it must be emphasized that a claim must be filed 
in order for any type of benefit to accrue or be paid.  
38 U.S.C.A. § 5101(a); Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  A claim or an application is "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32 
(1998); Lalonde v. West, 12 Vet. App. 378 (1999).  Importantly in 
this instance, VA treatment and examination records cannot be 
accepted as claims, as the benefit sought is not for increase or 
to reopen a claim denied because a condition was not manifested 
to a compensable degree.  38 C.F.R. § 3.157.

The veteran initiated a claim of service connection for an 
asbestos related disease on October 13, 2006, when correspondence 
specifying the disease was received by VA.

The veteran argues that his claim of service connection for 
pneumonitis in March 1989 should establish the date of receipt of 
a claim for asbestosis.  He argues that the 1989 claim should be 
considered as one for "a lung condition" generally, due to the 
perceived failure of VA to properly diagnose his lung complaints 
from 1989 to 2006.

The evidence of record establishes, however, that the veteran in 
fact made two distinct claims for two distinct lung conditions, 
and there is no reasonable basis upon which a claim for one 
should infer a claim for the other.  The United States Federal 
Circuit Court of Appeals has held that claims that are based upon 
distinctly and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  Cf. Ephraim v. Brown, 
82 F.3d 399 (Fed. Cir. 1996).  

Pneumonitis, also referred to pneumonia, and asbestosis are 
separate and distinct diseases, and hence must be considered 
separate and distinct claims.  One is the result of infection, 
the other exposure to environmental hazard.  There is no overlap 
or common ground between the two.  Based on the veteran's stated 
claim, there was no reasonable basis for VA, even under the most 
liberal of interpretations, to consider a claim for any lung 
condition other than that shown in medical records and referred 
to by the veteran.

Further, there is no evidence, as the veteran alleges, that his 
condition was misdiagnosed prior to 2006, causing him to specify 
an incorrect disease in framing his claim.  The evidence of a 
lung disease the veteran submits to show that asbestos existed in 
1989 consists of VA x-rays showing "bilateral pulmonary 
fibrosis."  Such fibrotic changes are noted several times from 
1989 forward, as are infiltrates from a series of acute 
infections.  The diagnosis of asbestosis, however, is based on 
radiographic findings of pleural plaques, not fibrosis, and a 
showing of restrictive disease and poor diffusion capacity on 
pulmonary function testing.  These findings were not shown prior 
to August 2006, and hence there was no basis for diagnosis of 
asbestosis.  The Board notes as well that at no point prior to 
2006 does the veteran appear to have provided a history of 
asbestos exposure; his smoking history is stressed, as well as 
reports of shortness of breath with anxiety.  It is unreasonable 
to expect that in the absence of medical findings, subjective 
complaints, or reported history of a risk factor, that VA should 
have considered an asbestos-related disease prior to 2006.

Because there is no formal or informal claim for an asbestos 
related disease submitted by the veteran prior to October 13, 
2006, and no reasonable basis upon which to consider his claim of 
service connection for pneumonitis/pneumonia as a claim for 
asbestos related disease, no earlier effective date is assignable 


ORDER

An effective date prior to October 13, 2006, for service 
connection of asbestosis, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


